 In the Matter of HORTON WIPING MATERIALS Co., INC.and -TEXTILEWORKERS UNION OF AMERICA GREATER NEW, YORK JOINT BOARD,C. I.O. andTHE WASTE MATERIAL' SORTERS, TRIMMERS & HANDLERS'UNION, LOCAL 445 OF THE INTERNATIONAL HOD-CARRIERS, BUILDINGAND COMMON LABORERS' UNION OF AMERICA, A. F. OF L., PARTY TOTHE CONTRACTCase No. C-2284.x.Decided-August 20, 19.2Jurisdiction:wiping material manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Practice and Procedure:pursuant to stipulation, complaintdismissedinsofar asit alleged an 8 (5) violation.Mr. Richard J. Hickey,for the Board.Mr. Horton R. Perry,of Brooklyn, N. Y., for the respondent.Mr. Ernest Pitielli,of Brooklyn, N., Y., for Local 445.Mr. James Lipsig,of New York City, for the Union.Miss Marcia Hertomark,of counsel to the Board.DECISIONAND-ORDERSTATEMENT OF THE CASEUpon charges duly. filed by Textile Workers Union of America,Greater New York Joint Board, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Second Region (New York City), issued its complaintdated July 16, 1942, against Horton Wiping Materials Co., Inc.,Brooklyn, New York, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449; herein called the Act. Copies of the complaint'andnotices of hearing were duly served upon the respondent, the Union,,and The Waste Material Sorters, Trimmers & Handlers' Union, Local43 N. L. It. B., No. 70.X406V HORTON WIPING MATERIALS CO., INC.407445 of the International Hod-Carriers, Building and Common La-borers' Union of America, A. F. of L., herein called Local 445.Concerning the unfair labor practices, the complaint alleged in sub-stance that the respondent, (1) on or about November 12, 1941, andat all times thereafter, refused to bargain collectively with the Union,although it was the exclusive representative of all the employeeswithin, an appropriate unit; (2) from on or about November 11, 1941,disparaged,and expressed disapproval of the Union, interrogated itsemployees concerning union affiliations, urged, persuaded, threatened,and warned its employees to refrain from assisting, becoming, or re-maining: members of, the Union, and urged, persuaded, threatened,and warned its employees to assist, become members of, or remainmembers of Local 445; (3) on or about November 12, 1941, enteredinto--a-collective bargaining agreement with Local 445, which organ-ization was sponsored, maintained, assisted, or supported by the unfairlabor practices of the respondent; and (4) on or about February 11,1942, discharged Carmen Madero, and Antonia Cordero and has re-fused to reinstate them, and on or about December 10, 1941, refusedto reinstate, Regino Megill to his former or substantially equivalentposition, because they joined or assisted the Union or engaged inother concerted activities for the purposes of collective bargainingor other mutual aid or protection, or because they refused to assist orremain members in good standing of Local 445.Pursuant to notice, a hearing was begun on July 27 and 28, 1942,at New York City, before Gustaf B. Erickson, the Trial Examinerduly designated by the Chief Trial Examiner.On August 1, 1942,the respondent, the Union, Local 445, and counsel for the Board en-tered into a stipulation in settlement of the case.The stipulationprovides as follows :-Charges having- been filed by the Textile Workers Union ofAmerica, Greater New York Joint Board, C. I. 0., hereinaftercalled the Union, with the Regional Director of the NationalLabor Relations Board, hereinafter called the Board, for theSecond Region, New York, City, alleging that Horton WipingMaterials Co., Inc., hereinafter called the Respondent, had en-gaged in unfair labor practices within the meaning of Section 8,subdivisions (1), (3) and (5) of the National Labor RelationsAct, hereinafter call the Act, the Board, by its Regional Directorfor the Second Regiorf, New 'York City, thereafter having dulyissued served a complaint and notice of hearing upon all parties;an answer denying the aforesaid charges having been filed bythe Respondent and by the `"Taste Material Sorters; Trimmers &Handlers'- Union, Local 445 of the International Hod-Carriers, 468DECISIONS OF NATIONAL: LABOR RELATIONS' BOARDBuilding and Common Laborers' Union of America, A. F. L.,'hereinafter called Local 445; a hearing having been held uponthe complaint on July 27 and 28, 1942, at New York, New York,before Gustav B. Erickson, the Trial Examiner duly designated bythe Chief Trial Examiner, and all parties to this stipulation hav-ing participated in this hearing by counsel- or otherwise; theRespondent being engaged in the manufacture of wiping ragsfor defense purposes; and it being the desire of the parties, inthe interest of national defense, to adjust, settle and dispose: ofall of the issues outstanding in this proceeding :IT IS HEREBYSTIPULATED AND AGREED by and between the Re=spondent, the Union, Local 445 and Richard J. Hickey, attorneyfor -the National Labor Relations Board, Second Region : - -1.The-Respondent is and has been since 1936 a corporationduly organized and existing under and by virtue of the'laws ofthe State of New York, having its principal place of business andfactory at 96 North 10th Street, Brooklyn, New York, and is en-ofwiping-materials.-II.The principal raw materials used by the Respondent inthe manufacture of its principal products are rags.During theyear 1941 approximately $200,000 was expended in the purchaseof such raw materials, all of which were shipped from placeswithin the State of New York to Respondent's Brooklyn plant.During the year 1941 Respondent's sales amounted to approxi-mately $300,000.Approximately 75% of Repondent's finishedproducts were sold and shipped by Respondent from its Brook-lyn plant to places outside the State of New York, principally toVirginia, New Jersey, Pennsylvania and North Carolina.Respondent is engaged in interstate commerce within themeaning of Section 2, subdivisions (6) and (7) of the Act.-IV. The Union and Local 445 are each labor organizationsV. Respondent, the Union and Local 445 each waive any andall rights to any further hearing in this proceeding by or beforethe Board and each waive their rights to the making of findings,of fact and conclusions of law by the Board, except as hereinafterset forth.VI. The parties hereto hereby agree to the issuance by theBoard, without further notice or proceedings, of an order sub-stantially in the following form, which order shall have the sameforce and effect as if made after full hearing and the making offindings of fact and conclusions of law : HORTON WIPING MATERIALS CO,., INC.409ORDERRespondent, its officers, agents, successors and assigns, shall:1.Cease and desist from :a. In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization, toform, -join or assist a labor organization, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted 'activities for the purpose of collective bargaining orother mutual, aid or protection, as guaranteed by Section 7 of theNational Labor Relations Act;b.Recognizing the Waste Material Sorters, Trimmers & Han-dlers' Union, Local 445, of the International Hod-Carriers, Build-ing aired Common Laborers' Union ' of America, A. F. L: as theexclusive representative of its employees, or any appropriateunit thereof, for the purpose of collective bargaining, unless anduntil that organization shall have been certified as such' by theNational Labor Relations Board;_c.Giving effect to the contract dated November 7, 1941 betweenthe respondent and Local 445, or any extension, renewal, modifi-cation or supplement thereof, or to any superseding agreement orcontract;d.Discouraging membership in the Textile Workers Union ofAmerica, Greater New York Joint Board, C. I. O. or in any otherlabor organization of its employees by discriminating in regardto their hire and tenure of employment or any term or conditionof their employment.2.Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act:a.Withhold all recognition from Local 445 as the exclusiverepresentative of its employees, or any appropriate unit thereof,for the purposes of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until that organization shall.have been certified- as such by the National Labor RelationsBoard:b.Offer to Regino Megill, Carmen Madero and Antonia Cor-dero immediate and full reinstatement to their former or sub-,stantially equivalent positions, without prejudice'to their senior-ity or other. rights, and privileges;c.Make whole Regino Megill, Carmen Madero' and AntoniaCordero for any. loss of pay' they may have suffered by reasonof the Respondent's discrimination in regard to their hire andtenure of employment by payment of the sum of $595.07 to the 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director of the Second Region of the National LaborRelations Board for disbursement-by said Regional Director orher agents to the aforesaid parties;-d. Immediately, post notices in conspicuous places throughoutitsBrooklyn plant and maintain such notices for a period of atleast sixty (60) days consecutively from the date of'its posting,stating (1) that the Respondent "will not engage in the conductfrom which it is ordered that it cease and desist in paragraphs 1,(a), (b), (c) and (d) of this order; and (2) that the respondentwill-take the affirmative action.set forth in paragraphs 2.(a), (b)and (c) of this order;e.Notify the Regional Director for the Second Region inwriting within twenty (20) days of the date of this order whatsteps Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, in so far as it al-leges that the Respondent engaged in unfair labor practices with-in the meaning of Section 8, subdivision (5) be, and the samehereby is dismissed.VII. IT IS FURTHER STIPULATED AND AGREED that the Respond-ent, the Union and Local 445 consent to the entry by the' properCircuit Court of Appeals of a Decree enforcing the Board's Ordersubstantially in the form hereinabove set forth.IT IS FURTHER AGREED that the Respondent, the Union and Local445 hereby waive notice of the application by the National LaborRelations Board to the said-Circuit Court 'of Appeals for saidaforementioned Decree and waive; "all rights to contest the entryof said Decree.VIII. The contract dated November 7, 1941 between the Re-spondent and Local-445 is abrogated and terminated and neitherparty shall have any right or claim thereunder from the datethis Stipulation is effective.IX. Respondent, the Union and Local 445 have this day enteredinto a stipulation for Certification upon Consent Election,, cppyof which is annexed hereto and made part hereof.X. The entire agreement between the parties is containedwithin the terms of this instrument and there is no furtheragreement of any kind which varies, alters or adds to thisStipulation.,XI. This Stipulation is subject to the approval_of the NationalLabor Relations Board and shall become effective immediatelyused for any purpose upon the denial by the Board of suchapproval. HORTON WIPING MATERIALS CO-., INC.411,XII. The first amended,charge, complaint, notice of hearing,the-answers'of the Respondent and, Local 445 to said complaint,and this Stipulation, shall be filed with the office of, the ChiefTrial Examiner in Washington, D. C. and when so filed and ap-proved by the'Board shall constitute the entire record of,-thisproceeding.On August 5, 1942, the Board issued its order approving the abovestipulation, making it a part of the record in the case,and transferringtheproceeding.to`tlie Board for the pttrpose,of entr-y'of a,decision andorder by the Board pursuant to' the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the, following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHorton Wiping Materials Co., Inc., a New York corporation, havingits principal place of business at Brooklyn, New York, is engaged inthemanufacture, sale, and' 'distribtltion' of wiping materials.Theprincipal raw materials used by the respondent in the manufacture ofitsproducts,are rags.During the year 1941, the respondent pur-chased approximately $200,000 worth of such raw materials, all ofwhich were shipped from places within the State of New York to therespondent's Brooklyn plant.During the same period, the respond-ent's sales totaled approximately $300,000.Approximately 75 per-cent of its finished products was shipped by the respondent to placesoutside the State of New York.The respondent admits that it is en-gaged in commerce within the meaning of the Act. ,We find that the above-described operations constitute a continuousflow- of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Horton Wiping Materials Co., Inc., Brooklyn,New York,' its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in,the exercise of their,'rig4ts to, self-organization, to form,join or assist a labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted ac- 412DECISIONS OF,NATIONAL,.LABOR RELATIONS BOARDtivities for the purpose-of collective bargaining or other mutual aidor protection, as guaranteed by. Section 7 of the National LaborRelations Act;(b), Recognizing the Waste Material Sorters, Trimmers & Handlers'Union, Local 445, of the International Hod-Carriers,' Building andCommon Laborers' Union of America, A. F. L., as the exclusive rep-resentative of its employees; , or-any, appropriate unit thereof, for thepurpose of collective bargaining, unless and until that organization,shall have been certified as such by the National Labor Relations,Board ;,-(c)Giving effect to the contract dated`November 7,' 1941, betweenthe respondent and Local 445, or any extension, renewal, modificationor supplement thereof, or to any'superseding agreement or contract;(d)Discouraging, membership in the Textile Workers Union ofAmerica, Greater New York Joint Board, C. I. 0., or in any otherlabor organization of its employees by discriminating in regard totheir hire and tenure of employment or any term or-condition of their'employment.'''2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :'(a)Withhold all recognition from Local 445 as the exclusive repre-sentative of its employees, or any' appropriate' unit thereof, for thepurposes of dealing with it concerning grievances', labor disputes,wages, rates of pay, hours of employment or other conditions of em-ployment, unless and until that organization shall have been certifiedas such by the National Labor Relations Board;(b)Offer to Regino Megill, Carmen Madero and Antonia Corderoimmediate and full reinstatement to -their former or substantiallyequivalent positions, without prejudice to -their seniority or otherrights and privileges;(c)Make whole Regino Megill, Carmen Madero and Antonia Cor-dero for any loss of pay they may have suffered by reason of the re-spondent's discrimination in regard to their hire and tenure of em-ployment by payment of the sum of $595.07 to the Regional Directorof the Second Region of the National Labor Relations Board fordisbursement by said Regional Director or her agents to the aforesaidparties;-,(d) 'Immediately post notices in conspicuous places throughout itsBrooklyn plant and maintain such notices for a period of at leastsixty (60) days consecutively from the date' of its posting, stating(1) that the respondent will not engage in the conduct from which itis ordered that it cease' and,desist in paragraphs 1 (a), (b), (c) and(d) of this Order; 'and (2) that, the respondent will take the HORTON WIPING MATERIALS COQ., INC.413affirmative action set forth in paragraphs 2 (a), (b) and (c) of this_(e)Notify the Regional Director for the Second Region in writingwithin twenty -(20) days of the date of this Order what stepsrespondent has taken to comply therewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent engaged in unfair labor practices within the-meaningof Section 8, subdivision (5) be; and the same hereby is dismissed.